 
 
I 
111th CONGRESS
1st Session
H. R. 3098 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2009 
Ms. Kilpatrick of Michigan introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to attract and retain trained health care professionals and direct care workers dedicated to providing quality care to the growing population of older Americans. 
 
 
1.Short titleThis Act may be cited as the Caring for an Aging America Act of 2009.
2.Geriatric and gerontology loan repayment programPart E of title VII of the Public Health Service Act (42 U.S.C. 295 et seq.) is amended by adding at the end the following:

3Strengthening recruitment and retention for geriatric care practice
771.Geriatric and gerontology loan repayment program
(a)EstablishmentThe Secretary shall establish a Geriatric and Gerontology Loan Repayment Program within the Health Resources and Services Administration to ensure an adequate supply of physicians, physician assistants, nurse practitioners, clinical nurse specialists, pharmacists, psychologists, and social workers trained in geriatrics or gerontology and to reduce critical workforce shortages in geriatric care practice.
(b)ContractsUnder the program established under subsection (a), the Secretary shall enter into contracts with individuals described in subsection (d) under which the individuals agree to provide full-time clinical practice and service to older adults for a minimum of 2 years.
(c)Payment for years of serviceIn consideration of the Federal Government agreeing to pay, for each year of service under a contract under this section, not more than $35,000 of the principal and interest of the educational loans of the individual involved for each of the first 2 years of service, the individual shall carry out activities in accordance with subsection (d)(4). For subsequent years, loan repayments of up to $40,000 per year for a third or fourth year of service may be made available.
(d)Eligible individualsAn individual described in this subsection is an individual—
(1)who—
(A)is a physician, including an osteopathic physician, who has completed specialty training in geriatric medicine or geriatric psychiatry;
(B)is a nurse practitioner or clinical nurse specialist who has completed specialty training in geriatrics or gerontology;
(C)is a pharmacist who has completed specialty training in geriatrics;
(D)is a social worker who has completed specialty training in gerontology;
(E)is a physician assistant who has completed specialty training in geriatrics;
(F)is a psychologist who has completed specialty training in gerontology; or
(G)otherwise—
(i)has a degree in medicine, pharmacy, osteopathic medicine, clinical or counseling psychology (doctoral degree program), social work (master’s or doctoral degree program), or who is a certified nurse practitioner, certified clinical nurse specialist, or physician assistant; and
(ii)is enrolled in, or has successfully completed, an accredited program of specialty training in geriatric medicine, geriatric psychiatry, geriatric phar­ma­co­ther­a­py, geropsychology, gerontological social work, gerontological nursing, or equivalent geriatric care practice (as determined by the Secretary);
(2)who has obtained an educational loan for costs associated with graduate training in medicine, pharmacy, psychology, or social work, or costs associated with becoming a nurse practitioner, clinical nurse specialist, or physician assistant;
(3)who is appropriately licensed, without restriction (as determined by the Secretary), in the State in which the individual practices;
(4)who agrees to provide clinical services to older adults for a period of not less than 2 years in a setting determined appropriate by the Secretary; and
(5)has demonstrated the capability through education or training to work with frail older adults and older adults with disabilities, including individuals with dementia, urinary incontinence, and problems with balance or mobility, and raising awareness of medication issues for older adults.
(e)Applicability of certain provisionsWith respect to the National Health Service Corps Loan Repayment Program established in subpart III of part D of title III of this Act, the provisions of such subpart shall, except as inconsistent with this section, apply to the program established in this section in the same manner and to the same extent as such provisions apply to the National Health Service Corps Loan Repayment Program.
(f)National Advisory Council on the Geriatric and Gerontology Loan Repayment Program
(1)EstablishmentThe Secretary shall establish a National Advisory Council on the Geriatric and Gerontology Loan Repayment Program (referred to in this section as the Council) that shall be composed of not to exceed 11 members to be appointed by the Secretary.
(2)DutiesThe Council shall consult with, advise, and make recommendations to the Secretary with respect to the Secretary's administration of the program established under subsection (a).
(3)Administrative provisionsMembers of the Council shall be appointed for a term of 3 years and shall be representative of the health professions, and professional associations, that are eligible to enter into agreements under this section.
(g)ReportsNot later than 2 years after the date of the enactment of this section, and annually thereafter, the Secretary shall prepare and submit to the appropriate committees of Congress a report that describes—
(1)the program established under this section (including the number and amount of loan repayments, the number and practice locations of the loan repayment recipients, the demographics of the individuals participating in the program, the default rate and actions required upon default, and to the extent that it can be determined, the reasons for such defaults);
(2)how the program interacts with other Federal loan repayment programs for primary health care professionals; and
(3)the overall costs and benefits of the program.
(h)DefinitionIn this section:
(1)GeriatricsThe term geriatrics means the branch of medicine that deals with the problems and diseases of older adults and aging, including chronic conditions and geriatric syndromes such as dementia, delirium, urinary incontinence, os­te­o­po­ro­sis, falls or gait disorders, or sleep disorders.
(2)GerontologyThe term gerontology means the multidisciplinary study of the aging process and individuals as they grow from middle age through later life. Such term encompasses the social, cognitive, psychological, biological and economic aspects of aging.
(3)Specialty trainingThe term specialty training means coursework in geriatrics and gerontology and clinical training, including internships, residency programs, or fellowships, in a geriatric setting.
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $4,000,000 for fiscal year 2010, $9,500,000 for fiscal year 2011, $16,000,000 for fiscal year 2012, $24,000,000 for fiscal year 2013, and $30,500,000 for fiscal year 2014..
3.Expansion of nursing education loan repayment programSection 846 of the Public Health Service Act (42 U.S.C. 297n) is amended—
(1)by redesignating subsection (i) as subsection (j); and
(2)by inserting after subsection (h), the following:

(i)Geriatric care practice in long-term care settings
(1)Loan repaymentsIn providing for loan repayments under this section, the Secretary shall ensure that eligible individuals include registered nurses who complete specialty training in geriatrics or gerontology and who elect to provide nursing services to older adults in home and community-based or facility-based long-term care settings, or any other program determined appropriate by the Secretary.
(2)DefinitionIn this subsection, the term specialty training means coursework in geriatrics and gerontology and clinical training, including internships or fellowships, in a geriatric setting.
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection, $1,500,000 for fiscal year 2010, $3,000,000 for fiscal year 2011, $5,000,000 for fiscal year 2012, $7,000,000 for fiscal year 2013, and $8,500,000 for fiscal year 2014..
4.Expansion of career ladder programsSection 831 of the Public Health Service Act (42 U.S.C. 296p) is amended—
(1)in subsection (c)(1)(A)—
(A)by striking to promote career and inserting the following: “to—

(i)promote career; and
(B)by adding at the end the following:

(ii)focus on specialty training in providing long-term care services for nursing personnel (including registered nurses, licensed practical nurses, licensed vocational nurses, certified nurse assistants, home health aides, personal care attendants, or any other related worker category designated by the Secretary) who provide services in home and community-based or facility-based long-term care settings; and; and
(2)in subsection (h), by adding at the end the following: There is authorized to be appropriated for grants under subsection (c)(1)(A)(ii), $4,000,000 for fiscal year 2010, $4,000,000 for each of fiscal years 2011 through 2013, and $3,500,000 for fiscal year 2014..
5.Health and Long-Term Care Workforce Advisory Panel for an Aging AmericaSubpart 3 of part E of title VII of the Public Health Service Act (as added by section 2) is further amended by adding at the end the following:

772.Health and Long-Term Care Workforce Advisory Panel for an Aging America
(a)EstablishmentThe Secretary, in consultation with the Secretary of Labor, shall establish a Health and Long-Term Care Workforce Advisory Panel (referred to in this section as the Panel) to—
(1)examine workforce issues related to health and long-term care for the aging population; and
(2)provide advice to each such Secretary and to the appropriate committees of Congress concerning workforce issues related to health and long-term care for the aging population.
(b)MembershipThe Panel shall be composed of not to exceed 20 individuals to be appointed by the Secretary.
(c)DutiesThe Panel shall—
(1)analyze the existing geriatric health and long-term care workforce data infrastructure;
(2)make recommendations for new or additional uniform data elements across regions and States that is necessary to track supply, demand, and workforce shortages related to health and long-term care for the aging population;
(3)conduct a research project to identify incentives for recruitment and retention of new populations of clinicians and providers who agree to serve vulnerable older adults in geriatric and long-term care settings and make recommendations for one or more demonstrations, including the design, implementation and evaluation of outcomes; and
(4)carry out other activities determined appropriate by the Secretary.
(d)Focus of research projectIn carrying out the research project under subsection (c)(3), the Secretary in consultation with the Panel shall focus on individuals who are not otherwise eligible for loan repayment incentives under this title or title VIII, such as retired military clinicians or other retired health professionals, health care professionals seeking a mid-career change, and direct care workers in long-term care settings. To carry out such research project, the Secretary may award grants or contracts. Eligible entities shall include State or local government, health professions schools, academic health centers, and other appropriate public or private non-profit entities.
(e)Administrative provisionsMembers of the Panel shall be appointed for a term of not to exceed 3 years (as determined by the Secretary at the time of appointment), shall convene at least twice per year, and shall be representative of diverse public and private sector expertise and interests, including representation from the Department of Health and Human Services (including the Health Resources and Services Administration, the Agency for Healthcare Research and Quality, and the Administration on Aging), the Department of Labor (including the Bureau of Labor Statistics, the Employment and Training Administration, and the Employment Standards Administration), other Federal officials as the Secretary determines appropriate, academic institutions, consumer organizations, national aging advocates, health professional and paraprofessional associations, organized labor, nationally recognized researchers in the area of geriatric care and long-term care workforce issues, health care and long-term care associations (including those representing home and community-based and facility-based settings), and private foundations that have sponsored initiatives to expand health professionals to care for the aging population.
(f)ReportsNot later than 2 years after the date of enactment of this section, and every 2 years thereafter, the Secretary, based on the advice and recommendations of the Panel, shall submit to the appropriate committees of Congress a report on the status of the health professions and long-term care workforce for the aging population.
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $1,500,000 for fiscal year 2010, and such sums as may be necessary for each of fiscal years 2011 through 2014.. 
 
